Citation Nr: 1004181	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for torn ligaments of 
the left lower extremity.  

2.  Entitlement to service connection for right leg and ankle 
disorders, to include as secondary to a service-connected 
left ankle disability.  


REPRESENTATION

Veteran represented by:  The American Legion

                        
ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, denying the Veteran's 
claims of entitlement to service connection for torn 
ligaments of the left leg, a left ankle disorder, and right 
knee and ankle disorders to include as secondary to a left 
ankle disability.  

Due to the Veteran's relocation during the course of the 
instant appeal, his VA claims folder was thereafter 
transferred to the RO in Honolulu, Hawaii, for further 
processing.  

In his substantive appeal of May 2007, the Veteran requested 
hearings before the RO and Board.  Such request was withdrawn 
by the Veteran in writing in January 2008.  No other request 
for a hearing remains pending.  

By action of the RO in Seattle, Washington, in September 
2009, service connection for a left ankle strain was granted 
and a 10 percent schedular evaluation was assigned, effective 
from December 2008.  Although not referenced therein, it is 
presumed that the RO determined that new and material 
evidence had been received by VA with which to reopen a 
previously denied claim of service connection for residuals 
of a left ankle injury, as a prelude to the aforementioned 
grant of service connection.  

Herein, the Board proceeds to adjudicate the Veteran's claim 
for service connection for torn ligaments involving his left 
lower extremity, which the RO has adjudicated, on the merits, 
as separate from the claim for service connection for left 
ankle impairment.  To the extent that there may be any 
deficiency in the Board's consideration of the Veteran's torn 
ligament claim affecting his left ankle on the merits, rather 
than initially determining if new and material evidence has 
been presented to reopen the claim, such is not prejudicial 
to the Veteran given the favorable decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The claim of entitlement to service connection for right leg 
and ankle disorders, to include as secondary to a service-
connected left ankle disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center located in Washington, DC.  


FINDING OF FACT

The evidence demonstrates that in addition to left ankle 
strain, the Veteran also sustained ligament damage involving 
the left ankle during his period of military service, leading 
to postservice surgery involving left ankle reconstruction, 
including a Watson-Jones lateral ankle stabilization 
utilizing the peroneous brevis tendon to repair ligamentous 
instability of the left ankle.  


CONCLUSION OF LAW

Torn ligaments of the left ankle leading to postservice left 
ankle reconstruction were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  However, the Board finds that a discussion of the 
VA's "duty to notify" and "duty to assist" obligations is 
not necessary because the Veteran will not be prejudiced by 
any deficiency in those obligations given the favorable 
decision with respect to the claim herein addressed on the 
merits.  

In this case, the Veteran essentially contends that he 
sustained ligament damage to his left ankle in service when 
he stepped into a foxhole during training exercises and that 
he was relieved from full duty for several months as a 
result.  The inservice injury is reported to have worsened 
over time and led to left ankle reconstruction surgery in 
1990.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A review of the record shows that service treatment records 
denote the occurrence of a left ankle injury in May 1971, and 
while X-rays were interpreted to identify no fracture, a 
clinical impression of a left ankle sprain was recorded.  The 
Veteran was seen on two other occasions in May 1971 for 
continuing left ankle difficulties, and again on two 
occasions in June 1971 and on single occasions in both July 
and August 1971.  In September 1971, service treatment 
records indicate that the Veteran again sprained his left 
ankle in a fall and when he was again seen in October 1971, 
he complained of left ankle swelling since May 1971.  Various 
periods of limited duty were assigned from May to January 
1972, two of which, dated December 1 and 6, 1971, 
respectively, indicate that the revised duty status was due 
to "torn ligaments."

On the first postservice medical examination by VA in 
February 1972, the Veteran complained of torn ligaments of 
the left ankle of service origin and continuing left ankle 
pain.  Clinically and radiographically, his left ankle was 
found to be normal, yet a diagnosis of residuals of a left 
ankle injury was set forth.  In June 1978, the Veteran was 
prescribed a left foot and ankle orthosis.  His involvement 
in a motor vehicle accident in September 1978 is also shown 
by the evidence on file, albeit without a showing of left leg 
or ankle involvement.  Further VA examinations during 1979 
were negative for any objective abnormality of the Veteran's 
left ankle.  In August 1989, he sought treatment for left 
ankle instability and was prescribed a pneumatic left ankle 
splint.  

In November 1990, the Veteran sought VA medical assistance 
due to his left ankle problems, and at that time, VA 
orthopedic staff determined that the Veteran had a chronic 
re-spraining of his left ankle, that his left lateral 
ligaments were torn, and that a surgical procedure was 
necessary.  Reconstruction of the lateral left ankle 
ligaments through a Watkins-Jones lateral ankle stabilization 
followed, and during such procedure no remnants of the 
anterior talofibular or calcaneofibular ligaments were found 
and resection of the peroneus brevis was necessary to 
effectuate left ankle reconstruction.  

Ongoing medical management of the Veteran's left ankle 
instability and associated pain is shown at VA and service 
department facilities in 2006, 2007, and 2008.  Among the 
treatment modalities utilized were various braces, orthoses, 
and shoe modifications.  

Findings from clinical examination and laboratory testing 
undertaken by VA in December 2008 culminated in entry of an 
assessment of a left ankle inversion sprain injury with torn 
ligaments as verified by chits while in military service, 
requiring a Watson-Jones lateral stabilization procedure in 
1990.  In the opinion of the examining VA physician, a left 
ankle injury occurring in service had progressively worsened 
over the years to the point that surgical correction was 
required.  

In all, there is evidence supportive and contraindicating 
entitlement of the Veteran to service connection or an 
expansion of the RO's recent grant of service connection for 
left ankle sprain, to include ligament damage of the left 
ankle; however, the evidence favoring entitlement outweighs 
evidence to the contrary.  Service treatment records verify 
the occurrence of left ankle injury in or about May 1971 and 
such injury or reinjury of the left ankle continued to 
adversely affect the Veteran through the end of January 1972, 
at which time he was discharged from service.  While it is 
true that no pertinent abnormality was shown on the initial 
VA medical examination in 1972, ankle bracing was prescribed 
in 1978 and medical professionals have tied the left ankle 
reconstruction, including harvesting of the peroneus brevis 
to facilitate left ankle stabilization, to inservice left 
ankle trauma.  To that end, a grant of service connection for 
torn ligaments of the left ankle and surgical correction 
thereof, including transection of the peroneus brevis, is 
warranted.  To this extent, this portion of the Veteran's 
appeal is granted.  


ORDER

Service connection for torn ligaments of the left ankle 
leading to surgical reconstruction of the left ankle is 
granted.    




REMAND

The Veteran also seeks service connection for right ankle and 
leg disorders, including as due to service-connected left 
ankle sprain, and, as herein granted, torn ligaments of the 
left ankle leading to surgical reconstruction of the left 
ankle.  The Veteran describes right leg and ankle disorders 
and argues that such are the direct result of his service-
connected disabilities of the left ankle.  Clinical 
examination by VA in March 2008 VA demonstrated limited range 
of motion and stiffness of the right ankle and foot.  To 
date, no VA medical examination has been sought or obtained 
in order to assess the relationship, if any, between claimed 
disability of the right leg and ankle and the Veteran's 
service-connected left ankle disorders.  Remand is required 
to obtain a VA medical examination and opinion.  See 
38 C.F.R. § 19.9 (2009).  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, notify the Veteran of what 
information and evidence are still needed 
to substantiate his claim of entitlement 
to service connection for right leg and 
ankle disorders, to include as secondary 
to his service-connected left ankle 
strain and torn ligaments of the left 
ankle leading to left ankle 
reconstruction.  The Veteran should also 
be reminded of his right to request 
assistance from VA in obtaining any 
relevant evidence supportive of his 
entitlement to the benefits sought.

Depending upon the Veteran's response, if 
any, all assistance due the Veteran must 
then be provided by VA to him.

2.  Obtain all pertinent VA records of 
the Veteran's treatment and diagnosis of 
any right leg and ankle disorders, not 
already on file, for inclusion in the 
claims files.  

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the relationship, if any, between his 
claimed right leg and ankle disorders and 
his period of active duty and/or his 
service-connected left ankle 
disabilities.  The claims folder must be 
made available for review by the examiner 
in conjunction with the examination.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner should 
address the following questions:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any current 
disorder of the Veteran's right 
leg and/or ankle had its onset 
during his period of active 
duty from January 1970 to 
January 1972 or is otherwise 
related to any incident 
thereof?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any arthritis 
of the Veteran's right leg 
and/or ankle was manifested 
during the one-year period 
immediately following his 
service separation in January 
1972, and if so, how and to 
what degree?

(c)  Is it at least as likely 
as not (50 percent or greater 
probability) that any current 
disorder of the Veteran's right 
leg and/or ankle was caused or 
aggravated by his service-
connected left ankle strain 
and/or torn ligaments of the 
left ankle leading to left 
ankle reconstruction?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

The clinician is further advised that 
aggravation for the purposes of this case 
is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.  

If it is determined that any claimed 
right leg or ankle disorder was worsened 
by the service-connected disability of 
the left ankle, to the extent feasible 
the clinician should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and the reasons why.

4.  Thereafter, readjudicate the claim of 
service connection for right leg and 
right ankle disorders, on both a direct 
and secondary basis.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative with a 
supplemental statement of the case and an 
appropriate period of time in which to 
respond, before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


